Case 3:14-cr-00175-WHA Document 962-16 Filed 01/10/19 Page 1 of 5




          EXHIBIT P
                   Case 3:14-cr-00175-WHA Document 962-16 Filed 01/10/19 Page 2 of 5
                                                   Napa City Fire Department
                                                    FIRE ADMIN/STRA T/ON
                                                        1539 First Street
                                                        Napa, CA 94559
                                                          707-257-9593
                                                  jriesenberg@cityofnapa.org
Incident Report                                   Printed: 12/13/2017 09:06:29
2017-0007498 -000                                      Number of Pages: 4

                                                          Basic
  Alarm Date and Time                 22: 10:34    Sunday, October 8, 2017
  Arrival Time                        22:10:55
  Controlled Date and Time
  Last Unit Cleared Date and Time     16:04:31     Thursday, October 19, 2017
  Response Time                       0:00:21
  Priority Response                   Yes
  Completed                           Yes
  Release to Public                   Yes
  Fire Department Station             3
  Shift                               A
  Incident Type                       142 - Brush, or brush and grass mixture fire
  Aid Given or Received               3 - Mutual aid given
  Mutual Aid Department               NCF-Napa Co@ty Fire
  Alarms                              1
  Action Taken 1                      11 - Extinguish
  Casualties                          No
  Apparatus - Suppression             4
  Personnel - Suppression Personnel   6
  Property Use                        962 - Residential street, road or residential driveway
  Location Type                       Address
  Address                              ATLAS PEAK RD
  City, State Zip                     napa, CA 94558
  District                            -1

                                                        Situation
  Initial Dispatch Code               MUTAID
  Final Dispatch Code                 MUTAID

                                                     Apparatus - El
  Apparatus ID                        El
  Apparatus Dispatch Date and Time    23:18:06 Sunday, October 8, 2017
  En route to scene date and time     23:18:12 Sunday, October 8, 2017
  Apparatus Clear Date and Time       23:46:20 Sunday, October 8, 2017
  Apparatus priority response         Yes
  Apparatus Use                       1
  Apparatus Type                      11 - Engine

                                                     Apparatus - ES
  Apparatus ID                        E5
  Response Time                       0:00:21
  Apparatus Dispatch Date and Time    22:10:34     Sunday, October 8, 2017
  En route to scene date and time     22:10:34     Sunday, October 8, 2017
  Apparatus Arrival Date and Time     22:10:55     Sunday, October 8, 2017
  Apparatus priority response         Yes
  Number of People                    3


                                                  Page 1 of4                                   Printed: 12/13/2017 09:06:29
                      Case 3:14-cr-00175-WHA Document 962-16 Filed 01/10/19 Page 3 of 5
                                                 Napa City Fire Department
                                                  FIRE ADMINISTRATION
                                                     1539 First Street
                                                     Napa, CA 94559
                                                        707-257-9593
                                                jriesenberg@cityofnapa.org
Incident Report                                 Printed: 12/13/2017 09:06:29
2017-0007498 -000                                    Number of Pages: 4

                                                   Apparatus - ES
  Apparatus Use                       1
  Apparatus Action Taken 1            11 - Extinguish
  Apparatus Type                      11 - Engine
  Personnel 1                         E008806 - Gilbert, Chris
                                      Position: CAPT
  Personnel 2                         E009484 - Mc Roberts, Paul S
                                      Position: FF
  Personnel 3                         E0 10493 - Caldwell, Mitchell
                                      Position: FF

                                                   Apparatus - E6
  Apparatus ID                        E6
  Response Time                       0:13:01
  Apparatus Dispatch Date and Time    22:10:37 Sunday, October 8, 2017
  En route to scene date and time     22:11:08 Sunday, October 8, 2017
  Apparatus Arrival Date and Time     22:23:38 Sunday, October 8, 2017
  Apparatus Clear Date and Time       16:04:30 Thursday, October 19, 2017
  Apparatus priority response         Yes
  Number of People                    3
  Apparatus Use                       1
  Apparatus Type                      11 - Engine
  Personnel 1                         E009381 - Fields, Ray
                                      Position: FF/PM
  Personnel 2                         E0 10494 - Streif Steve
                                      Position: FF/PM
  Personnel 3                         E006889 - Dombrowski, Mike
                                      Position: CAPT

                                                  Apparatus - E365
  Apparatus ID                        E365
  Response Time                       4:12:44
  Apparatus Dispatch Date and Time    23:15:26 Sunday, October 8, 2017
  En route to scene date and time     03:28:09 Monday, October 9, 2017
  Apparatus Arrival Date and Time     03:28:10 Monday, October 9, 2017
  Apparatus Clear Date and Time       14:39:56 Wednesday, October 18, 2017
  Apparatus priority response         Yes
  Apparatus Use                       1
  Apparatus Type                      11 - Engine

                                                      Authority
  Reported By                         E008806 - Gilbert, Chris
                                      22:36:30 Friday, November 17, 2017
  Officer In Charge                   E008806 - Gilbert, Chris
                                      22:36:54 Friday, November 17, 2017
  Reviewer


                                                Page 2 of4                     Printed: 12/13/2017 09:06:29
                   Case 3:14-cr-00175-WHA Document 962-16 Filed 01/10/19 Page 4 of 5
                                               Napa City Fire Department
                                                FIRE ADM/NISTRA TION
                                                    1539 First Street
                                                    Napa, CA 94559
                                                      707-257-9593
                                              jriesenberg@cityofnapa.org
Incident Report                               Printed: 12/13/2017 09:06:29
2017-0007498 -000                                  Number of Pages: 4

                                                    Authority



                                                    Narratives
  Narrative Name                   Engine 6
  Narrative Type                   Incident
  Narrative Date                   14:46: 16 Saturday, October 21, 2017
  Author                           E006889 - Dombrowski, Mike
  Author Rank                      CAPT
  Author Assignment                1
  Narrative Text                   E6 self-dispatched to the Atlas incident after checking with B 1. On arrival reported to IC
                                   set up at country club and checked in with Chief Bierman. He advised that he needed us to
                                   work on evacuating Atlas Peak Rd. from Westgate down to Hardman. E6 headed up Atlas
                                   Peak Rd. until we were met by the firefront and had to turn around. We did not make it up
                                   to Westgate. While turning around we were alerted by elderly female subject attempting to
                                   evacuate by foot on the golf course. The subject was assisted over the fence and placed in
                                   engine 6 and evacuated down to the country club. After dropping the subject off, E6
                                   returned up Atlas Peak Rd. and continued with evacuations of homes in country club and
                                   near Hardman Rd. E6 then began structural triage of homes in the area. E6 personnel were
                                   involved in prepping and or defending the following properties:

                                   1623 Atlas Peak Rd.
                                   1673 Atlas Peak Rd.
                                   1677 Atlas Peak Rd.
                                   1669 Atlas Peak Rd.
                                   1663 Atlas Peak Rd.

                                   1821 Hardman Rd.
                                   1840 Hardman Rd.
                                   1841 Hardman Rd.

                                   #2 Silverstone Ct.
                                   #5 Silverstone Ct.

                                   3268 Hagen Rd.
                                   3280 Hagen Rd.

                                   *NOTE* All hoir.es were saved with total approximate value of$16,854,000 dollars.

                                   E6 was then assigned to structure protection along Wildhorse Valley Rd.
                                   *NOTE* Captain Dombrowski was relieved by Captain Mortimore and FF/PM Streif was
                                   relieved by FF Angel at approximately 1300hrs. on 10-9-2017. FF/PM Fields remained
                                   assigned to E6 as the D/O.
  Narrative Name                   Engine 5
  Narrative Type                   Incident
  Narrative Date                   20:24:44 Monday, November 6, 2017


                                              Page 3 of4                                         Printed: 12/13/2017 09:06:29
                  Case 3:14-cr-00175-WHA Document 962-16 Filed 01/10/19 Page 5 of 5
                                              Napa City Fire Department
                                               FIRE ADMINISTRATION
                                                   1539 First Street
                                                   Napa, CA 94559
                                                     707-257-9593
                                             jriesenberg@cityofnapa.org
Incident Report                              Printed: 12/13/2017 09:06:29
2017-0007498 -000                                 Number of Pages: 4

                                                   Narratives
  Author                          E008806 - Gilbert, Chris
  Author Rank                     CAPT
  Author Assignment               l
  Narrative Text                  E5 was originally dispatched on a prior inc to the area above for a Structure Fire at 1600
                                  Atlas Peak. After clearing we were staged out on Atlas Peak road briefly as we realized a
                                  small fire on the :.,ill above was gaining a head of steam and limited resources were in the
                                  area. A short time later Chief Bierman drove by and assigned us to evacuate all residence
                                  in the fire front from Old Soda Springs Road and Atlas Peak rd. We were able to make
                                  contact at 2477 Old Soda Springs road and evacuate residence and no resident contact
                                  made at 2455 and 2450 Old Soda Springs rd but both impacted by fire at the time. We
                                  were then pushed back by the fire front and retreated to William Hill Winery which look
                                  uninhabited. After the fire blew through we re-engaged and met up with Ul455 who
                                  reassigned us to his Div and were directed into Westgate to follow the fire front in and
                                  evacuate and all life priority needs and engage in only residences that can be salvaged.
                                        We first went into the Canyon Neighborhood and cleared residences and cooled the
                                  fire as it bumped the rear of some of these residences.
                                       We then moved into the Castle Oaks Dr neighborhood where we evacuated numerous
                                  residences and were directly involved in saving numerous houses on Chaparral Circle
                                  including the Water tx plant at the top. We lost numerous homes in the Bear Creek Circle
                                  area and saved 3 31 Alta Mesa Circle before again losing many more in that area. We
                                  found success again saving numerous homes # 180-194 on Stone Mountain Circle.
                                    Later that morning we were requested by Div to respond for assistance in the Inverness
                                  neighborhood where most of l 0/09 we suppressed many fires directly threatening homes at
                                  14, 20, & 26 Inverness. 410,383,389,376, &366 St.Andrews and lower Burning Tree Ct.

                                     Approx 0200 on 10/10 we were requested to responded to assist adjacent Div with
                                  Structure fire on :046 Olive Hill Lane where we remained for a few hrs before returning to
                                  the Inverness area. For the rest of the day we patrolled all the previous neighborhoods
                                  above and chased hot spots.
                                  Later in the afternoon we spotted a large column of black smoke from lower
                                  neighborhoods and all units in Div responded to find the large tented area and storage for
                                  the Safeway Golf Tourney Heavily involved with limited water in the area. We assisted in
                                  cutting off the involved from the exposure of the kitchen and large tented area. A few hrs
                                  later we were released to return to the areas above to engage again in patrolling and putting
                                  out hot spots. We remained in this mode until being released back to our department on
                                  1013 at 0800.

                                                  End of Report




                                             Page~ of4                                           Printed: 12/13/2017 09:06:29
